REASONS FOR ALLOWANCE


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest the claimed invention comprising, inter alia, a suspension system operably coupled to at least a portion of the laundry holding system and suspending the laundry holding system within the structural support system, the suspension system having six natural frequencies including three translational frequencies and three rotational frequencies, the suspension system includes at least one spring that is configured to group the three translational frequencies and three rotational frequencies into a first group determined by a predetermined first rotational speed range of the rotatable treating chamber or the motor and a second group determined by a predetermined second rotational speed range of the rotatable treating chamber or the motor that is separated from the predetermined first rotational speed range, in this manner the first group and the second group are correlated to known speeds that can be accelerated through during a cycle of operation, and a controller configured to accelerate the rotatable treating chamber, via the motor, to a rotational speed between the first group and the second group.  As indicated in the Applicant’s Specification at ¶ [0051], “[t]he present disclosure achieves a variety of benefits including that displacement of the drum 16, tub 14, or entire washing machine 10, caused by rotation of the drum at a natural frequency of the washing machine suspension system 28, can be minimized. Reducing or eliminating the potential for displacement also allows the tub to be placed closer to the chassis, which can in turn lead to the ability to increase the tub and the treating capacity for the washing machine. The present disclosure also allows the natural frequencies of the suspension system to be grouped without rotating the drum at one of the suspension system natural frequencies.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711